 In the Matter of OPPENHEIMER CASING COMPANY, A CORPORATIONandUNITED PACKINGHOUSEWORKERS OF AMERICA, LOCAL No. 75,THROUGH PACKINGHOUSE WORKERS ORGANIZING COMMITTEE, AFFILI-ATED WITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCase No. IB-1353CERTIFICATION OF REPRESENTATIVESOctober 26, 1939On July 7, 1939, the National Labor Relations Board, herein calledthe Board, issued a Decision and Certification of Representatives 1in the above-entitled proceeding.On September 26, 1939, the Boardissued a Supplemental Decision and Direction of Election.2TheDirection of Election provided that an election by secret ballot beconducted within fifteen (15) days from the date of the Directionamong employees of Oppenheimer Casing Company, herein calledthe Company, in the sewing and casing departments of its plantNo. 5, Chicago, Illinois, in the unit found by the Board to be ap-propriate, who were employed by the Company during the pay-rollperiod immediately preceding the date of the Direction, includingemployees who did not work during such pay-roll period becausethey were ill or on vacation, to determine whether they desired to berepresented by United Packinghouse Workers of America, Local No.75, through Packinghouse Workers Organizing Committee, affiliatedwith the Congress of Industrial Organizations, or by AmalgamatedMeat Cutters and Butcher Workmen of North America, Local 116,affiliatedwith the American Federation of Labor, for purposes ofcollective bargaining, or by neither.Pursuant to the Direction of Election an election by secret ballotwas conducted on October 10, 1939, at Chicago, Illinois, under thedirection and supervision of the Regional Director for the ThirteenthRegion (Chicago, Illinois).On October 12, 1939, the RegionalDirector, acting pursuant to Article III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, issued and113 N. L.R. B. 600.2 15 N. L.R. B. 671.16 N. L.R. B., No. 48.469 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDduly served upon the parties his Election Report.No objectionsto the conduct of the ballot or to the Election Report have been filedby any of the parties.As to the balloting and its results; the Regional Director reportedas follows :Total Number Eligible to Vote------------------------------ 104Total Number of Ballots Cast-------------------------------- 87Total Numberof BallotsCast for United Packinghouse Work-ers of America, Local No. 75, through Packinghouse WorkersOrganizing Committee, Affiliated with the Congressof Indus-trial Organizations----------------------------------------77Total Number of Ballots Cast for Amalgamated Meat Cuttersand Butcher Workmen of North America, Local 110, Affili-ated with the American Federation of Labor---------------2Total Number of Ballots Cast for Neither--------------------7Total Number of Protested Ballots--------------------------0Total Number of Blank Ballots-----------------------------0Total Number of Void Ballots-------------------------------1By virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act, 49 Stat. 449, and pursuant to Article III, Sections 8 and9, of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIED that United Packinghouse Workers ofAmerica, Local No. 75, Through Packinghouse Workers OrganizingCommittee, Affiliated with the Congress of Industrial Organizations,has been designated and selected by a majority of the productionemployees of the Company in the sewing and casing departmentsof its plant No. 5, Chicago, Illinois, excluding foremen, assistantforemen, administrative, supervisory, clerical, and office employees,watchmen, delivery men, and truck drivers and their assistants, astheir representative for purposes of collective bargaining' and pur-suant to Section 9 (a) of the Act United Packinghouse Workers ofAmerica, Local No. 75, Through Packinghouse Workers OrganizingCommittee, Affiliated with the Congress of Industrial Organizations,is the exclusive representative of all such employees for the purposeof collective bargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment.MR.WILLIAM M. LErsExsoN took no part in the consideration ofthe above Certification of Representatives.